DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1, 3, 9-24, 26, 28-31 are pending wherein claims 1, 24, 29 and 30 are in independent form. 
3.	Claims 1, 3, 23, 24, 29, and 30 have been amended.
4. 	Claims 2, 4-8, 25, 27 have been canceled. 
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
Response to Arguments
6.	Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. The reasons set forth below.
7.	Applicant argues on page 10 of the remarks, “Kim, Kuang, Awad, Uchiyama, Liu, Wu, Eriksson, Interdigital, and Tseng—alone or in any combination—do not teach or suggest “transmitting, to the network device, a request to activate a second subset of the set of available control channel monitoring sets different from the first subset, the second subset comprising at least one additional control channel monitoring set, wherein the request is transmitted in response to the traffic condition satisfying the threshold,” as recited in amended independent claim 1”.
		In response, examiner respectfully disagrees because:
		Awad discloses to (i) determine that a traffic condition associated with communications with the network device has satisfied a threshold (current throughput requirement of the mobile station, an application in the mobile device initiating data communication such as video streaming), wherein the traffic condition comprises at least one of a predetermined amount of data for communicating with the network device, or a traffic load condition (current throughput requirement, throughput requirement after the initial access, signal conditions) or an available transmit power condition (UE battery saving preference/battery level, UE power preference, Signal quality), or a UE thermal condition, or a combination thereof (Fig. 2-3, Par 0048, Par 0051-0057, Par 0060-0062, Par 0065, Par 0088-0091, Par 0096, Par 0157).
		Awad also discloses to (ii) transmit, to the network device, a request (request for higher bandwidth, Par 0054) to activate a second subset of the set of available control channel monitoring sets (higher bandwidth (wideband data pipe) requests by the mobile device causes to allocate additional/secondary control resource set in association with the allocated PDSCH portions) different from the first subset (default/primary control resource set), the second subset comprising at least one additional control channel monitoring set (additional/secondary control resource set corresponding to the higher bandwidth allocation is added with the primary/default control resource set), wherein the request is transmitted in response to the traffic condition satisfying the threshold (current throughput requirement, throughput requirement after the initial access, current transmission needs of the mobile device) (Fig. 2-3, Fig. 5, Par 0051-0057, Par 0060-0062, Par 0065, Par 0088-0091, Par 0096, Par 0104-0108, Par 0157 --- Par [0054] discloses that the base station allocates higher bandwidth (and associated additional control resource set) based on a request from the mobile device (“Specifically, the base station 5 is configured to control the mobile device 3 to use a default (e.g. relatively low) bandwidth for its communications with the base station 5 unless the mobile device 3 (or a node in communication with the mobile device 3) requests a different (e.g. a relatively high) bandwidth for the mobile device 3”). Par [0062] discloses to allocate higher bandwidth to a mobile device when an application in the mobile device initiates a data communication (“When the mobile device 3 requires a larger bandwidth (e.g. due to an application on the mobile device 3 initiating data communication with a remote node, such as video streaming and/or the like)” Therefore, the initiation of an application (such as video streaming) in the mobile device is a request by the mobile device to allocate higher bandwidth along with the additional control resource set. Par [0052], Par [0062], Par [0089], Par [0107], Par [0157] disclose to allocate higher bandwidth along with additional control resource set based on the transmission needs of the mobile device)
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 16, 19-24, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20200367253 A1, hereinafter referred to as Kim) in view of Awad et al (US 20200067685 A1, hereinafter referred to as Awad).
		Re claim 1, Kim teaches a method for wireless communication at a user equipment (UE) (Abstract), comprising:
	(i) receiving a first signal from a network device configuring a set of available control channel monitoring sets to be used for control information (bandwidth part configuration signal configuring a plurality of bandwidth parts including bandwidth for PDCCH monitoring such as CORESET 814 and 815 shown in Fig. 8) and a default control channel monitoring set (CORESET 814 of the activated bandwidth part, Fig. 8) comprising a first subset of the set of available control channel monitoring sets (CORESET 814 configured for BWP#1 is a part of the plurality of CORESETs (814, 815, Fig. 8) configured for BWP#1 and BWP#2) (Fig. 4-5, Fig. 8, Par 0007, Par 0087, Par 0094, Par 0100-0104, Par 0108, Par 0112-0116, Par 0151-0152);
	(ii) receiving, over the default control channel monitoring set (CORESET 814 of the activated bandwidth part, Fig. 8), a second signal from the network device (configuration switching indicator 803, Fig. 8), the second signal comprising an indication activating the second subset comprising the at least one additional control channel monitoring set (activation of BWP #2 activates CORESET 815 configured for BWP #2) from the set of available control channel monitoring sets configured for the UE by the first signal (CORESET 814 and 815 configured for the BWP#1 and BWP #2, Fig. 8)  (Fig. 5, Fig. 8, Par 0100-0104, Par 0108, Par 0112-0116, Par 0151-0155, Par 0157 --- Kim discloses to receive the second signal, but does not disclose to receive the second signal based on the request),
	(iii) receiving the control information (receiving PDCCH, Fig. 9B, step 906) over the default control channel monitoring set and the at least one additional control channel monitoring set (after the switching indicator 803, PDCCH is received over the CORESET 815 configured for BWP #2, Fig. 8 and the bandwidth for COREST 815 corresponding to BWP #2 includes the bandwidth of CORESET 814 associated with BWP#1, Fig. 8) at least partially in response to receiving the second signal (switching indicator activates CORESET 815 along with activating BWP#2 and after that, PDCCH is received over CORESET 815 (Fig. 9B, step 906) which includes the bandwidth assigned to CORESET 814 of BWP#1) (Fig. 8, Fig. 9A-B, Par 0151-0155, Par 0157, Par 0168-0171).
		Kim does not explicitly disclose to
	(iv) determine that a traffic condition associated with communications with the network device has satisfied a threshold, wherein the traffic condition comprises at least one of a predetermined amount of data for communicating with the network device, or a traffic load condition, or an available transmit power condition, or a UE thermal condition, or a combination thereof;
	(v) transmit, to the network device, a request to activate a second subset of the set of available control channel monitoring sets different from the first subset, the second subset comprising at least one additional control channel monitoring set, wherein the request is transmitted in response to the traffic condition satisfying the threshold;
	(vi) receive a second signal from the network device based at least in part on the request,
	(vii) a third subset of the set of available control channel monitoring sets configured for the UE by the first signal, different from the first subset and the second subset, is inactive during reception of the control information.
		Re components (iv) –(vii), Awad teaches to 
	(iv) determine that a traffic condition associated with communications with the network device has satisfied a threshold (current throughput requirement of the mobile station, an application in the mobile device initiating data communication such as video streaming), wherein the traffic condition comprises at least one of a predetermined amount of data for communicating with the network device, or a traffic load condition (current throughput requirement, throughput requirement after the initial access, signal conditions) or an available transmit power condition (UE battery saving preference/battery level, UE power preference, Signal quality), or a UE thermal condition, or a combination thereof (Fig. 2-3, Par 0048, Par 0051-0057, Par 0060-0062, Par 0065, Par 0088-0091, Par 0096, Par 0157);
	(v) transmit, to the network device, a request (request for higher bandwidth, Par 0054) to activate a second subset of the set of available control channel monitoring sets (higher bandwidth (wideband data pipe) requests by the mobile device causes to allocate additional/secondary control resource set in association with the allocated PDSCH portions) different from the first subset (default/primary control resource set), the second subset comprising at least one additional control channel monitoring set (secondary control resource sets comprising additional control resource sets  different from the primary/default control resource set), wherein the request is transmitted in response to the traffic condition satisfying the threshold (current throughput requirement, throughput requirement after the initial access, current transmission needs of the mobile device) (Fig. 2-3, Fig. 5, Par 0051-0057, Par 0060-0062, Par 0065, Par 0088-0091, Par 0096, Par 0104-0108, Par 0157 --- Par [0054] discloses that the base station allocates higher bandwidth (and associated additional control resource set) based on a request from the mobile device (“Specifically, the base station 5 is configured to control the mobile device 3 to use a default (e.g. relatively low) bandwidth for its communications with the base station 5 unless the mobile device 3 (or a node in communication with the mobile device 3) requests a different (e.g. a relatively high) bandwidth for the mobile device 3”). Par [0062] discloses to allocate higher bandwidth to a mobile device when an application in the mobile device initiates a data communication (“When the mobile device 3 requires a larger bandwidth (e.g. due to an application on the mobile device 3 initiating data communication with a remote node, such as video streaming and/or the like)” Therefore, the initiation of an application (such as video streaming) in the mobile device is a request by the mobile device to allocate higher bandwidth along with the additional control resource set. Par [0052], Par [0062], Par [0089], Par [0107], Par [0157] disclose to allocate higher bandwidth along with additional control resource set based on the transmission needs of the mobile device);
	(vi) receive a second signal from the network device based at least in part on the request (base station allocates higher bandwidth along with additional control resource set in response to the higher bandwidth request from the mobile device) (Fig. 2-3, Fig. 5, Par 0051-0057, Par 0060-0065, Par 0088-0089, Par 0096, Par 0104-0108, Par 0157),
	(vii) a third subset of the set of available control channel monitoring sets (remaining control resources sets after activating a default control resource set and an additional control resource set, Fig. 5-6) configured for the UE by the first signal (signaling that configures the primary and secondary control resource sets 72 for the UE is the first signal, Par 0065, Par 0104-0106, Par 0122-0125), different from the first subset (default control resource set ) and the second subset (an additional control resource set), is inactive during reception of the control information (when an additional control resource set along with the default control resource set is allocated to a UE, the remaining control resource sets (not allocated control resource sets) are inactive as long as those remaining control resource sets and corresponding PDSCH/BW are not allocated) (Fig. 5-6, Par 0023, Par 0062-0065, Par 0089, Par 0096, Par 0101-0108, Par 0116-0125 --- Awad further discloses in [Par 0065], “the location of the primary and secondary control resource sets may be signalled to the mobile device 3 explicitly”. Therefore, the signal that provides the location of the primary and secondary control resource sets is the first signal. Moreover, Awad discloses that the secondary control resource sets can be derived from the primary control resource set (Par 0122-0125). Therefore, the allocation of the primary control resource set eventually configures the remaining control resource sets for the UE. The signaling that allocates primary control resource set is the first signal because it configures the primary and secondary control resource sets for the UE).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim by including the steps to (iv) determine that a traffic condition associated with communications with the network device has satisfied a threshold, wherein the traffic condition comprises at least one of a predetermined amount of data for communicating with the network device, or a traffic load condition, or an available transmit power condition, or a UE thermal condition, or a combination thereof; (v) transmit, to the network device, a request to activate a second subset of the set of available control channel monitoring sets different from the first subset, the second subset comprising at least one additional control channel monitoring set, wherein the request is transmitted in response to the traffic condition satisfying the threshold; (vi) receive a second signal from the network device based at least in part on the request, (vii) a third subset of the set of available control channel monitoring sets configured for the UE by the first signal, different from the first subset and the second subset, is inactive during reception of the control information, as taught by Awad for the purpose of performing appropriate RF bandwidth adaptation to improve system efficiency and control UE power consumption, as taught by Awad (Par 0061-0062).
		Claim 29 recites an apparatus performing the steps recited in claim 1 above, and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claim 16, Kim does not explicitly disclose to receive a third signal indicating that a traffic condition satisfies a threshold, wherein the second signal comprises the third signal.
		Awad teaches to receive a third signal (allocating higher bandwidth along with addition control resource set) indicating that a traffic condition satisfies a threshold (higher bandwidth along with additional control resource set allocation based on the transmission needs/throughput requirement of the mobile device), wherein the second signal comprises the third signal (higher bandwidth allocation along with additional control resource set) (Fig. 2-3, Fig. 5, Par 0051-0057, Par 0060-0065, Par 0088-0089, Par 0096, Par 0104-0108, Par 0157).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim by including the steps to receive a third signal indicating that a traffic condition satisfies a threshold, wherein the second signal comprises the third signal, as taught by Awad for the purpose of performing appropriate RF bandwidth adaptation to improve system efficiency and control UE power consumption, as taught by Awad (Par 0061-0062).
		Re claim 19, Kim teaches that the second signal (configuration switching indicator 803, Fig. 8) is received over at least one of a medium access control (MAC) control element (CE), or a downlink control information (DCI) indicating an index (bandwidth configuration) for the at least one additional control channel monitoring set, or a combination thereof (Fig. 8, Par 0151-0155).
		Re claim 20, Kim teaches that the at least one additional control channel monitoring set (CORESET 815 of BWP#2) is associated with a primary component carrier (CORESET 815 of BWP#2 is associated with the UE bandwidth, Fig. 8), or a secondary component carrier, or a combination thereof (Fig. 5, Fig. 8, Par 0100-0103, Par 0151-0155). 
		Re claim 21, Kim teaches to monitor, in response to receiving the second signal (configuration switching indicator, 803), the default control channel monitoring set and the at least one additional control channel monitoring set (CORESET 815, Fig. 8), wherein the control information is received in response to the monitoring (receiving PDCCH, Fig. 9B, Step 906) (switching indicator activates CORESET 815 along with activating BWP#2 and after that, PDCCH is received over CORESET 815 (Fig. 9B, step 906) which includes the bandwidth assigned to CORESET 814 of BWP#1) (Fig. 8, Fig. 9A-B, Par 0151-0155, Par 0157, Par 0168-0171).
		Re claim 22, Kim teaches that the control information received in the at least one additional control channel monitoring set comprises a downlink grant for data in a corresponding data or shared data resource (PDSCH scheduling assignment) (Par 0049, Par 0059-0062, Par 0176).
		Re claim 23, Kim teaches to transmit a positive acknowledgement signal to the network device based at least in part on the second signal (ACK signal is sent after successfully receiving configuration switching indicator, Fig. 12A-B) (Par 0220-0227).
		Re claim 24, Kim teaches a method for wireless communication at a network device (Abstract), comprising:
	(i) transmitting a first signal from a base station configuring a set of available control channel monitoring sets to be used for control information (bandwidth part configuration signal configuring a plurality of bandwidth parts including bandwidth for PDCCH monitoring such as CORESET 814 and 815 shown in Fig. 8) and a default control channel monitoring set (CORESET 814 of the activated bandwidth part, Fig. 8) comprising a first subset of the set of available control channel monitoring sets (CORESET 814 configured for BWP#1 is a part of the plurality of CORESETs (814, 815, Fig. 8) configured for BWP#1 and BWP#2) (Fig. 4-5, Fig. 8, Par 0007, Par 0087, Par 0094, Par 0100-0104, Par 0108, Par 0112-0116, Par 0151-0152);
	(ii) transmitting, over the default control channel monitoring set (CORESET 814 of the activated bandwidth part, Fig. 8), a second signal from the network device (configuration switching indicator 803, Fig. 8), the second signal comprising an indication activating the second subset comprising the at least one additional control channel monitoring set (activation of BWP #2 activates CORESET 815 configured for BWP #2) from the set of available control channel monitoring sets configured for the UE by the first signal (CORESET 814 and 815 configured for the BWP#1 and BWP #2, Fig. 8)  (Fig. 5, Fig. 8, Par 0100-0104, Par 0108, Par 0112-0116, Par 0151-0155, Par 0157 --- Kim discloses to transmit the second signal, but does not disclose to transmit the second signal based on the request),
	(iii) transmitting the control information (receiving PDCCH, Fig. 9B, step 906) over the default control channel monitoring set and the at least one additional control channel monitoring set (after the switching indicator 803, PDCCH is received over the CORESET 815 configured for BWP #2, Fig. 8 and the bandwidth for COREST 815 corresponding to BWP #2 includes the bandwidth of CORESET 814 associated with BWP#1, Fig. 8) at least partially in response to transmitting the second signal (switching indicator activates CORESET 815 along with activating BWP#2 and after that, PDCCH is received over CORESET 815 (Fig. 9B, step 906) which includes the bandwidth assigned to CORESET 814 of BWP#1) (Fig. 8, Fig. 9A-B, Par 0151-0155, Par 0157, Par 0168-0171).
		Kim does not explicitly disclose to
	(iv) determine that a traffic condition associated with communications with the UE has satisfied a threshold, wherein the traffic condition comprises at least one of a predetermined amount of data for communicating with the network device, or a traffic load condition, or an available transmit power condition, or a UE thermal condition, or a combination thereof;
	(v) receive, from the UE, a request to activate at least one additional control channel monitoring set from a second subset of the set of available control channel monitoring sets different from the first subset, wherein the request is received in response to the traffic condition satisfying the threshold;
	(vi) transmit a second signal from the network device based at least in part on the request,
	(vii) a third subset of the set of available control channel monitoring sets configured for the UE by the first signal, different from the first subset and the second subset, is inactive during reception of the control information.
		Re components (iv) –(vii), Awad teaches to 
	(iv) determine that a traffic condition associated with communications with the UE has satisfied a threshold (current throughput requirement of the mobile station, an application in the mobile device initiating data communication such as video streaming), wherein the traffic condition comprises at least one of a predetermined amount of data for communicating with the network device, or a traffic load condition (current throughput requirement, throughput requirement after the initial access, signal conditions) or an available transmit power condition (UE battery saving preference/battery level, UE power preference, Signal quality), or a UE thermal condition, or a combination thereof (Fig. 2-3, Par 0048, Par 0051-0057, Par 0060-0062, Par 0065, Par 0088-0091, Par 0096, Par 0157);
	(v) receive, from the UE, a request (request for higher bandwidth, Par 0054; initiation of an application in the UE requiring higher bandwidth, Par 0062) to activate at least one additional control channel monitoring set from a second subset of the set of available control channel monitoring sets (higher bandwidth (wideband data pipe) requests by the mobile device causes to allocate additional control resource set from the secondary control resource sets in association with the allocated bandwidth) different from the first subset (default/primary control resource set is different from the secondary control resource set), wherein the request is received in response to the traffic condition satisfying the threshold (current throughput requirement, throughput requirement after the initial access, current transmission needs of the mobile device) (Fig. 2-3, Fig. 5, Par 0051-0057, Par 0060-0062, Par 0065, Par 0088-0091, Par 0096, Par 0104-0108, Par 0157 --- Par [0054] discloses that the base station allocates higher bandwidth (and associated additional control resource set) based on a request from the mobile device (“Specifically, the base station 5 is configured to control the mobile device 3 to use a default (e.g. relatively low) bandwidth for its communications with the base station 5 unless the mobile device 3 (or a node in communication with the mobile device 3) requests a different (e.g. a relatively high) bandwidth for the mobile device 3”). Par [0062] discloses to allocate higher bandwidth to a mobile device when an application in the mobile device initiates a data communication (“When the mobile device 3 requires a larger bandwidth (e.g. due to an application on the mobile device 3 initiating data communication with a remote node, such as video streaming and/or the like)” Therefore, the initiation of an application (such as video streaming) in the mobile device is a request by the mobile device to allocate higher bandwidth along with the additional control resource set. Par [0052], Par [0062], Par [0089], Par [0107], Par [0157] disclose to allocate higher bandwidth along with additional control resource set based on the transmission needs of the mobile device);
	(vi) transmit a second signal from the network device based at least in part on the request (base station allocates higher bandwidth along with additional control resource set in response to the higher bandwidth request from the mobile device) (Fig. 2-3, Fig. 5, Par 0051-0057, Par 0060-0065, Par 0088-0089, Par 0096, Par 0104-0108, Par 0157),
	(vii) a third subset of the set of available control channel monitoring sets (remaining control resources sets after activating a default control resource set and an additional control resource set, Fig. 5-6) configured for the UE by the first signal (signaling that configures the primary and secondary control resource sets 72 for the UE is the first signal, Par 0065, Par 0104-0106, Par 0122-0125), different from the first subset (default control resource set ) and the second subset (an additional control resource set), is inactive during reception of the control information (when an additional control resource set along with the default control resource set is allocated to a UE, the remaining control resource sets (not allocated control resource sets) are inactive as long as those remaining control resource sets and corresponding PDSCH/BW are not allocated) (Fig. 5-6, Par 0023, Par 0062-0065, Par 0089, Par 0096, Par 0101-0108, Par 0116-0125 --- Awad further discloses in [Par 0065], “the location of the primary and secondary control resource sets may be signalled to the mobile device 3 explicitly”. Therefore, the signal that provides the location of the primary and secondary control resource sets is the first signal. Moreover, Awad discloses that the secondary control resource sets can be derived from the primary control resource set (Par 0122-0125). Therefore, the allocation of the primary control resource set eventually configures the remaining control resource sets for the UE. The signaling that allocates primary control resource set is the first signal because it configures the primary and secondary control resource sets for the UE).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim by including the steps to (iv) determine that a traffic condition associated with communications with the UE has satisfied a threshold, wherein the traffic condition comprises at least one of a predetermined amount of data for communicating with the network device, or a traffic load condition, or an available transmit power condition, or a UE thermal condition, or a combination thereof; (v) receive, from the UE, a request to activate at least one additional control channel monitoring set from a second subset of the set of available control channel monitoring sets different from the first subset, wherein the request is received in response to the traffic condition satisfying the threshold; (vi) transmit a second signal from the network device based at least in part on the request, (vii) a third subset of the set of available control channel monitoring sets configured for the UE by the first signal, different from the first subset and the second subset, is inactive during reception of the control information, as taught by Awad for the purpose of performing appropriate RF bandwidth adaptation to improve system efficiency and control UE power consumption, as taught by Awad (Par 0061-0062).
		Claim 30 recites an apparatus performing the steps recited in claim 24 above, and thereby, is rejected for the reasons discussed above with respect to claim 24.
10.	Claims 3 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Awad as applied to claims 1 and 24 and further in view of Uchiyama et al (US 20200296795 A1, hereinafter referred to as Uchiyama) and Liu et al (US 8102877 B1, hereinafter referred to as Liu).
		Re claims 3, 26, Kim does not explicitly disclose to transmit a predetermined number of negative acknowledgement (NACK) signals to the base station, wherein the request comprises the predetermined number of NACK signals.
		Awad teaches to transmit a request to the network device to allocate higher bandwidth (Fig. 2-3, Fig. 5, Par 0051-0057, Par 0060-0062, Par 0065, Par 0088-0091, Par 0096, Par 0104-0108, Par 0157).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim by including the step to transmit a request to the network device to allocate higher bandwidth, as taught by Awad for the purpose of performing appropriate RF bandwidth adaptation to improve system efficiency and control UE power consumption, as taught by Awad (Par 0061-0062).
		Uchiyama discloses that a predetermined number of NACK indicates congestion (Par 0204, Par 0212).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kim by including the step that the reception of a number of NACKs indicates congestion, as taught by Uchiyama for the purpose of detecting network congestion to control traffic in the network, as taught by Uchiyama (Par 0204, Par 0212).
		Liu teaches to allocate higher/additional bandwidth to alleviate congestion (Col 32, Line 31-48, Col 34, Line 18-22, Col 36, Line 12-16).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kim by including the step to allocate higher/additional bandwidth to alleviate congestion, as taught by Liu for the purpose of maintaining QoS requirement, as taught by Liu (Col 36, Line 23-30).
		Kim in view of Awad discloses to allocate higher bandwidth based on the load condition/throughput/QoS requirement of the mobile device and higher bandwidth allocation is associated with the allocation of additional control resource set (reference Awad, Par 0052-0057, Par 0062, Par 0065, Par 0096, Par 0106-0108, Par 0157). Uchiyama discloses to indicate a load condition (i.e. congestion) by sending a number of NACKs and Liu discloses to allocate higher bandwidth to alleviate congestion and provide required QoS. Therefore, Kim in view of Awad and Uchiyama is capable of sending a number of NACKs to indicate a load condition (i.e. congestion) so that a higher bandwidth would be allocated based on the load condition (i.e. congestion) to alleviate congestion and satisfy the required QoS (reference Liu, Col 32, Line 31-48, Col 34, Line 18-22, Col 36, Line 12-16, Col 36, Line 23-30).
		In view of above discussion, the combination of Kim, Awad, Uchiyama and Liu is capable of transmitting a predetermined number of negative acknowledgement (NACK) signals to the base station, wherein the request comprises the predetermined number of NACK signals and it would have been obvious to do so to indicate the load condition (i.e. congestion) by sending a number of NACKs to receive higher bandwidth allocation based on the load condition (i.e. congestion) for providing required QoS and alleviating congestion. 
11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Awad as applied to claims 1 and 24 and further in view of Cho et al (US 20170048727 A1, hereinafter referred to as Cho).
		Re claim 9, Kim does not explicitly disclose that the request is transmitted in at least one of a medium access control (MAC) control element (CE), or a physical uplink control channel (PUCCH), or an uplink control information (UCI), or a combination thereof.
		Awad teaches to transmit a bandwidth request to allocate appropriate bandwidth to the mobile device (Fig. 2-3, Fig. 5, Par 0051-0057, Par 0060-0062, Par 0065, Par 0088-0091, Par 0096, Par 0104-0108, Par 0157).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim by including the step to transmit a bandwidth request to allocate appropriate bandwidth to the mobile device, as taught by Awad for the purpose of performing appropriate RF bandwidth adaptation to improve system efficiency and control UE power consumption, as taught by Awad (Par 0061-0062).
	 	Kim in view of Awad discloses to transmit a bandwidth request but does not disclose that the bandwidth request is transmitted in at least one of a medium access control (MAC) control element (CE), or a physical uplink control channel (PUCCH), or an uplink control information (UCI), or a combination thereof.
		Cho teaches to transmit a bandwidth request in at least one of a medium access control (MAC) control element (CE), or a physical uplink control channel (PUCCH), or an uplink control information (UCI), or a combination thereof (PUCCH) (Fig. 7-8, Par 0107-0114).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim by including the step to transmit a bandwidth request in at least one of a medium access control (MAC) control element (CE), or a physical uplink control channel (PUCCH), or an uplink control information (UCI), or a combination thereof, as taught by Cho for the purpose of properly allocating resources to a mobile device/terminal in accordance with the received bandwidth request, as taught by Cho (Par 0114-0115).
12.	Claim 10, 11, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Awad as applied to claims 1 and 24 and further in view of Eriksson (US 20170264417 A1, hereinafter referred to as Eriksson).
		Re claims 10, 28, Kim does not explicitly disclose to initiate, based at least in part on the second signal, a timer for the at least one additional control channel monitoring set.
		Awad discloses to receive a second signal (a higher bandwidth allocation signal) to activate additional control resource set (higher allocation is associated with the allocation of additional control resource set) (Fig. 2-3, Fig. 5, Par 0051-0057, Par 0060-0062, Par 0065, Par 0088-0091, Par 0096, Par 0104-0108, Par 0157).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim by including the step to receive a second signal (to activate additional control resource set, as taught by Awad for the purpose of performing appropriate RF bandwidth adaptation to improve system efficiency and control UE power consumption, as taught by Awad (Par 0061-0062).
		Therefore, Kim in view of Awad does not explicitly disclose to initiate, based at least in part on the second signal (activation of second control resource set/additional control resource set), a timer for the at least one additional control channel monitoring set.
		Eriksson teaches disclose to initiate, based at least in part on the second signal (activation of second control resource set/UE-specific control resource set/additional control resource set), a timer (validity time) for the at least one additional control channel monitoring set (Par 0166---“updated search space has a validity time for N future Transmission Time Intervals”) (Par 0073, Par 0102-0104, Par 0120, Par 0163-0166).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kim by including the step to initiate, based at least in part on the second signal (activation of second control resource set/UE-specific control resource set/additional control resource set), a timer for the at least one additional control channel monitoring set, as taught by Eriksson for the purpose of improving search space allocation for downlink control information, as taught by Eriksson (Par 0008).
		Re claim 11, Kim does not explicitly disclose to stop the timer after a predetermined time period.
		Eriksson teaches to stop the timer after a predetermined time period (N Transmission Time Intervals) (Par 0073, Par 0102-0104, Par 0120, Par 0163-0166).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kim by including the step to stop the timer after a predetermined time period, as taught by Eriksson for the purpose of improving search space allocation for downlink control information, as taught by Eriksson (Par 0008).
13.	Claims 12-14, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Awad, and Eriksson as applied to claim 10 above and further in view of InterDigital Communications (Downlink Control Channel Framework, R1-1700704, hereinafter referred to as InterDigital).
		Re claim 12, Kim does not explicitly disclose to stop the timer after a predetermined number of slots in which no control information is received in the at least one additional control channel monitoring set.
		InterDigital teaches to stop the timer after a predetermined number of slots (long period of inactivity) in which no control information is received in the at least one additional control channel monitoring set (Proposal 5, Pg. 3, Pg. 4---“long period of inactivity can lead to implicit deactivation”. Deactivation of the supplemental control resource set eventually stops the timer because running a timer for a deactivated control resource set is useless).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kim by including the step to stop the timer after a predetermined number of slots in which no control information is received in the at least one additional control channel monitoring set, as taught by InterDigital for the purpose of providing flexible control channels for NR to be compliant to UE capability and also to improve load management and interference management, as taught by InterDigital (Conclusion, Pg. 3).
		Re claims 13, 31, Kim does not explicitly disclose to restart the timer based at least in part on receiving the control information over the at least one additional control channel monitoring set.
		Eriksson teaches to restart the timer (starting/initiating a timer at the next TTI which expires after N future TTI) based at least in part on receiving the control information over the at least one additional control channel monitoring set (Par 0166---“updated search space has a validity time for N future Transmission Time Intervals”) (Par 0073, Par 0102-0104, Par 0120, Par 0163-0166).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kim by including the step to restart the timer based at least in part on receiving the control information over the at least one additional control channel monitoring set, as taught by Eriksson for the purpose of improving search space allocation for downlink control information, as taught by Eriksson (Par 0008).
		Re claim 14, Kim does not explicitly disclose that the second signal activates a plurality of additional control channel monitoring sets, and a separate timer is initiated for each of the plurality of additional control channel monitoring sets.
		InterDigital teaches that the second signal activates a plurality of additional control channel monitoring sets (multiple supplemental control resource sets are configured as shown in Fig. 1) (Fig. 1, Sec 2.2: Supplemental Control Resource sets, Pg. 2-3). 
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kim by including the step that the second signal activates a plurality of additional control channel monitoring sets, as taught by InterDigital for the purpose of providing flexible control channels for NR to be compliant to UE capability and also to improve load management and interference management, as taught by InterDigital (Conclusion, Pg. 3).
		Eriksson teaches to activate a timer (N future Transmission Time Intervals validity) for the additional control resource sets (one or more additional search spaces, Par 0120) (Par 0073, Par 0102-0104, Par 0120, Par 0163-0166).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kim by including the step to activate a timer for the additional control resource set, as taught by Eriksson for the purpose of improving search space allocation for downlink control information, as taught by Eriksson (Par 0008).
		Kim in view of Awad, InterDigital and Eriksson starts a validity time for the activated additional control resource set. Eriksson further discloses that a plurality of additional search spaces are activated (one or more additional search space, Par 0120) and so, the validity time (N future Transmission Time Intervals validity) is applicable to the plurality of additional search spaces. Therefore, Kim in view of Awad, InterDigital and Eriksson is capable of starting/initiating a separate timer (a validity time for each of the activated additional control resource set) for each of the plurality of activated additional control monitoring sets and it would have been obvious to do so to improve search space handling, as taught by Eriksson (Par 0008).
14.	Claims 15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Awad as applied to claim 1 above and further in view of Tseng et al (US 20190305867 A1, hereinafter referred to as Tseng).
		Re claim 15, Kim does not explicitly disclose to receive an activation signal activating at least one of a second component carrier for the UE, or activating a secondary cell to use for communications with the UE, or a combination thereof, wherein the second signal comprises the activation signal.
		Tseng teaches to receive an activation signal (search space activation signal/message) activating at least one of a second component carrier for the UE, or activating a secondary cell to use for communications with the UE, or a combination thereof, wherein the second signal comprises the activation signal (search space activation signal/message activating another carrier and an additional search space in that carrier) (Fig. 4, Fig. 8, Par 0060-0061, Par 0083, Par 0105, Par 0109).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kim by including the step to receive an activation signal activating at least one of a second component carrier for the UE, or activating a secondary cell to use for communications with the UE, or a combination thereof, wherein the second signal comprises the activation signal, as taught by Tseng for the purpose of providing dynamic activation/deactivation of search spaces to improve PDCCH decoding and reduce UE power consumption, as taught by Tseng (Par 0003-0004).
		Re claim 17, Kim does not explicitly disclose to receive a third signal indicating that the at least one additional control channel monitoring set is deactivated for the UE, wherein a deactivation indication is received over a downlink control information (DCI) in the default control channel monitoring set configured for the UE; and refrain from monitoring the at least one additional control channel monitoring set based at least in part on the third signal.
		Tseng teaches to receive a third signal indicating that the at least one additional control channel monitoring set is deactivated for the UE (search space deactivation message to deactivate a second search space/search space SS#j, Fig. 7-8, wherein a deactivation indication is received over a downlink control information (DCI) in the default control channel monitoring set configured for the UE (second search space deactivation message received in the default search space/first search space/search space SS# i, Fig. 7-8); and refrain from monitoring the at least one additional control channel monitoring set based at least in part on the third signal (deactivated search space is not monitored) (Fig. 7-8, Fig. 10, Par 0012, Par 0015, Par 0083-0084, Par 0093, Par 0101-0102).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kim by including the step disclose to receive a third signal indicating that the at least one additional control channel monitoring set is deactivated for the UE, wherein a deactivation indication is received over a downlink control information (DCI) in the default control channel monitoring set configured for the UE; and refrain from monitoring the at least one additional control channel monitoring set based at least in part on the third signal, as taught by Tseng for the purpose of providing dynamic activation/deactivation of search spaces to improve PDCCH decoding and reduce UE power consumption, as taught by Tseng (Par 0003-0004).
		Re claim 18, Kim does not explicitly disclose to receive a third signal indicating that a second component carrier has been deactivated for the UE.
		Tseng teaches to receive a third signal indicating that a second component carrier has been deactivated for the UE (search space deactivation message deactivates another component carrier/cell) (Par 0060-0061, Par 0083, Par 0109, Par 0116).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kim by including the step disclose to receive a third signal indicating that a second component carrier has been deactivated for the UE, as taught by Tseng for the purpose of providing dynamic activation/deactivation of search spaces to improve PDCCH decoding and reduce UE power consumption, as taught by Tseng (Par 0003-0004).

Relevant prior art
		Furuskog et al (US 20180191454 A1) discloses to configure a control channel with multiple search spaces having different priority and the search spaces are decoded according to the priority order (Fig. 4-6).















Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473